t c summary opinion united_states tax_court kevin j crystal a shoemaker petitioners v commissioner of internal revenue respondent docket no 21275-04s filed date kevin j shoemaker and crystal a shoemaker pro sese james h harris jr for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax tax for their taxable_year the issues remaining for decision are are petitioners entitled to deduct certain claimed expenses relating to their automobile we hold that they are not are petitioners entitled to deduct certain claimed meal expenses we hold that they are not are petitioners entitled to deduct certain claimed cellular telephone expenses we hold that they are not are petitioners entitled to deduct certain claimed pager expenses we hold that they are not are petitioners entitled to deduct certain claimed clothing expenses we hold that they are not are petitioners entitled to deduct certain claimed union dues in excess of the amount allowed by respondent we hold that they are not are petitioners entitled to deduct certain claimed tool expenses in excess of the amount allowed by respondent we hold that they are not background some of the facts have been stipulated and are so found except as stated herein at all relevant times including throughout and at the time they filed the petition in this case petitioners resided in keyser west virginia keyser mr shoemaker lived in keyser where he grew up for personal reasons he liked living in keyser and he wanted to raise his family there during mr shoemaker an electrician was employed as a subforeman by freestate electrical construction company freestate located in beltsville maryland on each day mr shoemaker worked for freestate during he drove in the morning from petitioners’ residence in keyser to a job site job site location and returned in the evening to petitioners’ residence petitioners filed a tax_return for their taxable_year petitioners’ return in schedule a-itemized deductions included as part of that return schedule a petitioners claimed inter alia certain unidentified job expenses and most other miscellaneous deductions job expenses totaling dollar_figure prior to the application of the two-percent floor imposed by sec_67 as required by sec_67 petitioners reduced the dollar_figure of total job expenses claimed in the schedule a by two percent of their adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in petitioners’ return petitioners deducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 respondent issued to petitioners a notice_of_deficiency notice for their taxable_year in that notice respon- dent inter alia disallowed dollar_figure2 and allowed dollar_figure of the total dollar_figure of job expenses that petitioners claimed in the schedule a prior to the reduction required by sec_67 of the dollar_figure allowed in the notice dollar_figure was for union dues and dollar_figure was for tool expenses in the notice respon- dent reduced the dollar_figure that respondent allowed by two percent of petitioners’ adjusted_gross_income ie by dollar_figure and permitted petitioners to deduct the balance ie dollar_figure as job expenses discussion petitioners bear the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of 2in the notice respondent rounded to the nearest dollar the dollar amount of the disallowed job expense deduction 3petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioners have failed to establish that they satisfy the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 proving entitlement to any deduction claimed 503_us_79 petitioners were required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs as we understand their position petitioners contend that prior to the application of the two-percent floor imposed by sec_67 they are entitled to deduct dollar_figure for_the_use_of their automobile which includes dollar_figure for parking fees and tolls dollar_figure for meals dollar_figure for two cellular telephones cell phones dollar_figure for a pager dollar_figure for certain items of clothing an unspecified amount in excess of the amount allowed by respondent for union dues and an unspecified amount in excess of the amount allowed by respondent for tools respondent counters that petitioners have failed to carry their burden of establishing their entitlement to any of the deductions that they are claiming a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 including travel- 4we note that prior to the application of the two-percent floor imposed by sec_67 the total ie dollar_figure of the respective total_amounts of the different categories of expenses that petitioners claim here ie dollar_figure and the amount of job expenses allowed by respondent in the notice ie dollar_figure is greater than the total amount of job expenses ie dollar_figure that petitioners claimed in the schedule a prior to the reduction required by sec_67 ing expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 for a taxpayer to be considered away from home within the meaning of sec_162 the taxpayer must be on a trip that requires the taxpayer to stop for sleep or a substantial period of rest see 389_us_299 113_tc_106 a taxpayer generally is not allowed a deduction for personal living or family_expenses sec_262 in general_expenses relating to the use of an automobile that a taxpayer pays or incurs while commuting between the taxpayer’s residence and the taxpayer’s place of business or employment are not deductible because such expenses are personal and not business_expenses see eg 326_us_465 see also sec_1_162-2 sec_1_262-1 income_tax regs for certain kinds of expenses otherwise deductible under sec_162 such as business_expenses while traveling away from home and business_expenses relating to listed_property as defined in sec_280f a taxpayer must satisfy certain 5as pertinent here the term listed_property is defined in sec_280f to include any passenger_automobile used as a means of transportation unless excepted by sec_280f or b and any cellular telephone or other similar telecommu- continued substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions in order for petitioners’ claimed respective expenses relating to the use of their automobile cell phones and pager and for meals to be deductible such expenses must satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioners carry their burden of showing that the respective expenses relating to the use of their automobile cell phones and pager and for meals satisfy the requirements of sec_162 but fail to satisfy their burden of showing that such expenses satisfy the recordkeeping requirements of sec_274 petitioners will have failed to carry their burden of establishing that they are entitled to deduct such expenses regardless of any equities involved see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioners from deducting expenditures otherwise allowable under sec_162 relating to the use of their continued nications equipment sec_280f v petitioners contend that during mr shoemaker drove a passenger automo- bile when he traveled to and from the job site locations to which he was assigned by his employer freestate on the record before us we find that petitioners’ automobile which is not subject_to any of the exceptions in sec_280f or b petition- ers’ cell phones and petitioners’ pager are listed_property within the meaning of sec_280f automobile cell phones and pager and for meals unless they substantiate the requisite elements of each such expenditure or use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to any listed_property are a the amount of each separate expendi- ture with respect to such property and b the amount of each business use based on the appropriate measure eg mileage for automobiles and time for cellular phones of such property the time ie the date of the expenditure or use with respect to any such property and the business_purpose for an expenditure or use with respect to such property sec_1 5t b temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for traveling away from home on business including meals are the amount of each such expenditure for travel- ing away from home except that the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each such expenditure ie the dates of departure and return for each trip away from home and the number of days away from home spent on business the place of each such expenditure ie the destinations or locality of travel described by name of city or town or other similar designation and the busi- ness purpose of each such expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of travel sec_1 5t b temporary income_tax regs fed reg date in lieu of substantiating the actual amount of any expendi- ture relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate established by the internal_revenue_service standard mileage rate see sec_1_274-5 income_tax regs revproc_2001_54 sec_5 2001_2_cb_530 the standard mileage rate is to be multi- plied by the number of business miles traveled revproc_2001_ sec_5 c b pincite the standard mileage rate for wa sec_36 cents per mile id sec_2 c b pincite the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still establish the amount ie the business mileage the time and the business_purpose of each such use id in lieu of substantiating the actual amount spent for a meal while traveling away from home on business a taxpayer may use an amount computed at the federal meal and incidental expense m ie rate set forth in appendix a of c f_r chapter appendix a for the locality of travel for each calendar day that the taxpayer is traveling away from home on business see sec_1_274-5 income_tax regs revproc_2001_47 sec_3 a 2001_2_cb_332 applicable to inter alia jan through date revproc_2002_63 sec_3 a 2002_2_cb_691 applicable to inter alia oct through date the use of the m ie estab- lishes only the daily amount deemed spent for meals while travel- ing away from home on business sec_1_274-5 income_tax regs the taxpayer must still establish the time the place and the business_purpose of the daily expenditures_for meals id in support of their position that they are entitled for their taxable_year to deduct job expenses in excess of the amount allowed by respondent petitioners rely on inter alia two documents the first document document one is a 12-page calendar for with one page for each month of that year for each month in document one mr shoemaker made entries6 on certain days of the respective job site locations at which peti- tioners claim he worked the respective miles that petitioners claim he drove between petitioners’ residence and such job site locations and the respective parking fees and tolls that peti- tioners claim he paid for each month in document one mr shoemaker made entries that he claims were the respective totals of the daily entries of the number of days worked the miles that petitioners claim he drove between petitioners’ residence and the job site locations at which petitioners claim he worked and the 6mr shoemaker initially testified that during he made entries on a daily basis in document one he changed his testi- mony on cross-examination during cross-examination mr shoe- maker testified that during he made entries on a weekly basis in document one 7mr shoemaker labeled the daily entries for parking fees and tolls toll or t parking fees and tolls that petitioners claim he paid the total amount of miles for of big_number that petition- ers claim mr shoemaker drove for business as reflected in document one is inconsistent with and contradicted by the total amount of miles for of big_number that petitioners claim mr shoemaker drove for business as reflected in certain other evidence such other evidence consists of two receipts for service automobile service receipts that petitioners introduced into the record as evidence of such total amount of miles the automobile service receipts are for service during on a black dodge dakota truck dodge truck that petitioners claim mr shoemaker drove during between petitioners’ resi- dence and his job site locations the first automobile service 8certain of the claimed monthly totals that mr shoemaker entered in document one are not accurate for example for date mr shoemaker made entries showing the total number of days worked the total miles that petitioners claim he drove between petitioners’ residence and the job site locations at which petitioners claim he worked and the total parking fees and tolls that petitioners claim he paid a sec_27 days big_number miles and dollar_figure however the actual respective monthly totals of the daily amounts that mr shoemaker entered in document one for date for such items are days big_number miles and dollar_figure 9we have used as the total miles for that petitioners claim mr shoemaker drove for business as reflected in document one ie big_number the total of the daily entries that mr shoemaker made in document one for the respective miles that petitioners claim mr shoemaker drove each month during between petitioners’ residence and the respective job site locations at which petitioners claim mr shoemaker worked see supra note receipt dated date is from jiffy lube and showed an odometer reading as of that date of big_number miles the second automobile service receipt dated date is from wal- mart tire lube express and showed an odometer reading as of that date of big_number miles thus the automobile service re- ceipts showed that the total miles that the dodge truck was driven during the period january through date was big_number in contrast document one showed that mr shoemaker claims he drove a total of big_number miles for business during a difference of almost big_number milesdollar_figure we question the accuracy of document one we shall not rely on it to establish petition- ers’ position with respect to any of the expenses for which they claim deductions for the second document document two on which petitioners rely to support their position that they are entitled for their tax- able year to deduct job expenses in excess of the amount allowed by respondent is nothing more than a listing of the total 10the parties stipulated that the first automobile service receipt is dated date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that the first automobile service receipt is dated date 11the automobile service records cover only jan through date assuming arguendo that we were to accept as reliable the entries for miles that mr shoemaker made in docu- ment one on days in not covered by the automobile service records such entries total only big_number miles amount of expenses that petitioners are claiming for each cate- gory of expense at issue mr shoemaker testified that petition- ers’ accountant prepared document two after the internal_revenue_service contacted petitioners to request documentation regarding petitioners’ return we shall not rely on document two to establish petitioners’ position with respect to any of the ex- penses for which they claim deductions for dollar_figure claimed automobile expenses in general_expenses relating to the use of an automobile that a taxpayer pays or incurs while commuting between the tax- payer’s residence and the taxpayer’s place of business or employ- ment are not deductible under sec_162 see eg commis- sioner v flowers u s pincite see also sec_1 e b income_tax regs nonetheless such expenses may be deductible under sec_162 where paid_or_incurred away from home sec_162 or even if not paid or in- curred away from home within the meaning of sec_162 where paid_or_incurred for business and not personal reasonsdollar_figure petitioners concede and we have found that during mr shoemaker did not stay overnight at his claimed job site loca- 12to the extent that other evidence corroborates the respec- tive listings shown in document two for each category of expense at issue we shall address below such corroborative evidence 13see eg daiz v commissioner tcmemo_2002_192 epperson v commissioner tcmemo_1985_382 tions but instead returned in the evenings to petitioners’ resi- dence in keyser petitioners do not contend and the record does not establish that during mr shoemaker’s daily roundtrips between petitioners’ residence and his claimed job site locations required him to stop for sleep or a substantial period of rest see 389_us_299 strohmaier v commissioner t c pincite on the instant record we find that petitioners have failed to carry their burden of establishing that during the ex- penses relating to mr shoemaker’s use of petitioners’ automobile that petitioners claim he incurred while traveling from petition- ers’ residence to his claimed job site locations were incurred while he was away from home within the meaning of sec_162 although petitioners have failed to establish that the expenses at issue relating to mr shoemaker’s use of petitioners’ automobile were incurred while he was away from home within the meaning of sec_162 as discussed above petitioners may nonetheless be entitled to deduct such expenses under sec_162 if they were incurred for business and not personal reasons petitioners concede that during and at all other relevant times they resided in keyser solely for personal and not business reasons petitioners do not contend and the record does not establish that during mr shoemaker worked in or around keyser where petitioners resided mr shoemaker’s decision to drive from petitioners’ residence in keyser to his claimed job site locations arose solely from petitioners’ per- sonal choice to live in keyser petitioners could have chosen to reduce their automobile expenses by living closer to mr shoe- maker’s claimed job site locations they did not do so for personal reasons on the instant record we find that petitioners have failed to carry their burden of establishing that during the ex- penses relating to mr shoemaker’s use of petitioners’ automobile that petitioners claim he incurred while traveling from petition- ers’ residence to his claimed job site locations were incurred for business and not personal reasonsdollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction under sec_162 that they claim for expenses relating to mr shoemaker’s use of their automobiledollar_figure 14see eg daiz v commissioner supra epperson v com- missioner supra 15assuming arguendo that petitioners had established the deductibility under sec_162 of the claimed expenses relating to mr shoemaker’s use of their automobile they would still have to satisfy the requirements of sec_274 we concluded above that we shall not rely on document one or document two to estab- lish petitioners’ position with respect to any of the claimed expenses including the expenses relating to mr shoemaker’s use continued claimed meal expenses in general_expenses paid_or_incurred for a taxpayer’s daily meals while the taxpayer is not away from home within the meaning of sec_162 are not deductible see united_states v correll supra 54_tc_1210 affd per curiam 435_f2d_1290 1st cir petitioners concede and we have found that during mr shoemaker did not stay overnight at his claimed job site loca- tions but instead returned in the evenings to petitioners’ resi- dence in keyser petitioners do not contend and the record does not establish that during mr shoemaker’s daily roundtrips between petitioners’ residence and his claimed job site locations required him to stop for sleep or a substantial period of rest see united_states v correll supra strohmaier v commissioner t c pincite on the instant record we find that petitioners have failed to carry their burden of establishing that during the meal expenses that petitioners claim mr shoemaker incurred while traveling from petitioners’ residence to his claimed job site continued of petitioners’ automobile for which they claim a deduction for on the record before us we find that petitioners have failed to carry their burden of establishing all of the elements that they must prove in order to satisfy the requirements under sec_274 applicable to the claimed expenses relating to mr shoemaker’s use of petitioners’ automobile see sec_1 5t b temporary income_tax regs fed reg date locations were incurred while he was away from home within the meaning of sec_162 on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction under sec_162 that they claim for meal expensesdollar_figure claimed cell phone expenses a taxpayer is entitled to deduct expenses for_the_use_of a cell phone if such expenses constitute ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 petitioners are claiming a deduction for the expenses relat- ing to two cell phones used during one of which mr shoemaker used mr shoemaker’s cell phone and the other of which ms shoemaker used ms shoemaker’s cell phone mr 16assuming arguendo that petitioners had established the deductibility under sec_162 of the claimed meal expenses they would still have to satisfy the requirements of sec_274 we concluded above that we shall not rely on document one or document two to establish petitioners’ position with respect to any of the claimed expenses including the meal expenses for which they claim a deduction for petitioners did not offer any other evidence in support of their position with respect to such meal expenses the record does not even establish whether petitioners used the applicable m ie rate for on the record before us we find that petitioners have failed to carry their burden of establishing all of the elements that they must prove in order to satisfy the requirements under sec_274 applicable to the claimed meal expenses see sec_1 5t b temporary income_tax regs fed reg date shoemaker testified that during he used mr shoemaker’s cell phone to call his union hall to obtain job referrals and to determine the location of his claimed job site locations mr shoemaker also admitted at trial that during he used mr shoemaker’s cell phone for personal reasons we found mr shoemaker’s testimony regarding the extent of his claimed busi- ness use of mr shoemaker’s cell phone to be vague general and conclusory petitioners do not contend and the record does not establish that ms shoemaker used ms shoemaker’s cell phone for anything other than personal reasons on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction under sec_162 that they claim for cell phone expensesdollar_figure 17assuming arguendo that petitioners had established the deductibility under sec_162 of the claimed cell phone ex- penses they would still have to satisfy the requirements of sec_274 we concluded above that we shall not rely upon document one or document two to establish petitioners’ position with respect to any of the claimed expenses including the cell phone expenses for which they claim a deduction for in addition to document one document two and mr shoemaker’s testimony petitioners rely on ten invoices cell phone invoices totaling dollar_figure from u s cellular for cell phone service charges during the cell phone invoices do not establish all of the elements that petitioners must prove in order to satisfy the requirements under sec_274 see sec_1_274-5t temporary income_tax regs fed reg date on the record before us we find that petitioners have failed to carry their burden of establishing all of the elements that they must prove in order to satisfy the requirements under sec_274 applicable to the claimed expenses deduction for see sec continued claimed pager expenses a taxpayer is entitled to deduct expenses for_the_use_of a pager if such expenses constitute ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 mr shoemaker admitted at trial that during he used the pager in question solely to allow ms shoemaker to contact him in the event of personal emergencies on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction under sec_162 that they claim for pager expensesdollar_figure continued 274-5t b temporary income_tax regs fed reg date 18assuming arguendo that petitioners had established the deductibility under sec_162 of the claimed pager expenses they would still have to satisfy the requirements of sec_274 we concluded above that we shall not rely upon document one or document two to establish petitioners’ position with respect to any of the claimed expenses including the pager expenses for which they claim a deduction for in addition to document one and document two petitioners rely on two invoices pager invoices totaling dollar_figure from all-ways communications llc for pager service charges during the pager invoices do not establish all of the elements that petitioners must prove in order to satisfy the requirements under sec_274 see sec_1_274-5t temporary income_tax regs fed reg date on the record before us we find that petition- ers have failed to carry their burden of establishing all of the elements that they must prove in order to satisfy the require- ments under sec_274 applicable to the claimed pager expenses see sec_1_274-5t temporary income_tax regs fed reg continued claimed clothing expenses articles of clothing including shoes or boots are deduct- ible under sec_162 only if the clothing is required in the taxpayer’s employment is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 the record establishes that the items of clothing for which petitioners claim a deduction for their taxable_year consist of jeans shirts gloves hats and wolverine boots on the instant record we find that petitioners have failed to carry their burden of establishing that the jeans shirts gloves hats and wolverine boots in question were required in mr shoemaker’s employment were not suitable for general or personal wear and were not worn for general or personal pur- poses on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction under sec_162 that they claim for certain clothingdollar_figure continued date 19assuming arguendo that petitioners had established that the expenditures_for the clothing in question were otherwise deductible under sec_162 on the record before us we find that petitioners have failed to carry their burden of establish- ing that they spent dollar_figure the clothing expense deduction that continued claimed union dues a taxpayer is entitled to deduct expenses for union dues if such expenses constitute ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade or busi- nessdollar_figure sec_162 the only evidence that petitioners introduced into the record relating to petitioners’ claimed union dues is document two we concluded above that we shall not rely upon document two to establish petitioners’ position with respect to any of the claimed expenses including the union dues for which they claim a deduction for in any event the total amount of union dues that petitioners claimed in document two is dollar_figure the amount that respondent allowed on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction that they claim continued they are claiming for for such clothing the receipts that petitioners introduced into the record relating to the items of clothing in question total only dollar_figure 20it is not altogether clear whether petitioners are claim- ing that they are entitled to deduct an amount for union dues in excess of dollar_figure the amount allowed by respondent the record does not disclose the amount that petitioners claimed as a deduction for union dues in petitioners’ return on brief respondent does not indicate that there is any amount of union dues at issue however we shall proceed on the assumption that petitioners are claiming a deduction for their taxable_year for an unspecified amount of union dues in excess of the amount allowed by respondent for an unspecified amount of union dues in excess of the amount allowed by respondent claimed tool expenses a taxpayer is entitled to deduct expenses for tools if such expenses constitute ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade or busi- nessdollar_figure sec_162 the evidence that petitioners introduced into the record relating to petitioners’ claimed tool expenses consists of docu- ment one document two nine receipts that appear to total dollar_figure that petitioners claim mr shoemaker spent for tools purchased during and the testimony of mr shoemaker we 21it is not altogether clear whether petitioners are claim- ing that they are entitled to deduct an amount for tool expenses in excess of dollar_figure the amount allowed by respondent in the notice the record does not disclose the amount that petitioners claimed as a deduction for tool expenses in petitioners’ return on brief respondent does not indicate that there is any amount of tool expenses at issue however at trial petitioners presented receipts that appear to total dollar_figure claimed tool receipts that petitioners claim mr shoemaker spent for tools purchased during which is greater than the amount allowed by respondent two of the claimed tool receipts that petitioner introduced into the record are illegible in certain material respects and one of those illegible receipts includes the purchase of dog food another claimed tool receipt is for a camp chair we shall proceed on the assumption that petition- ers are claiming a deduction for their taxable_year for an unspecified amount of tool expenses in excess of the amount allowed by respondent 22the parties stipulated that the receipts were from sears tractor supply company rite aid total image and quality farm and country however one of the receipts also is from lowe’s concluded above that we shall not rely upon document one or document two to establish petitioners’ position with respect to any of the claimed expenses including the tool expenses for which they claim a deduction for in any event the total amount of tool expenses that petitioners claimed in document two is dollar_figure the amount that respondent alloweddollar_figure on the record before us we find that petitioners have failed to carry their burden of establishing that they are enti- tled for their taxable_year to the deduction that they claim for tool expenses in excess of the amount allowed by respondent we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concession of respondent decision will be entered under rule 23although the total amount of tool expenses that petition- ers claim in document two is dollar_figure the amount that respondent allowed the claimed tool receipts appear to total dollar_figure which is dollar_figure more than the tool expense amount that respondent allowed had respondent not allowed petitioners tool expenses of dollar_figure on the record before us we would not have been able to find that petitioners’ tool expenses during totaled that amount see supra note
